Corrected Notice of Allowability
 
11.  The corrected Notice of Allowability is issued to delete the exemplary terms “including ” from claim 14.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Victoria S. Lee  on September 15, 2022.
 
 
In the Claims:
 
4.  In claim 14, line 4, the phrase “including” has been replaced with – , --.  

5.  In claim 14, line 14, the phrase “(including ulcerative colitis and Crohn's disease)” has been deleted.  

6.  In claim 14, line 14, the phrase “(including metabolic syndrome, cardiomegaly, congestive heart failure, myocardial infarction, varicose veins, polycystic ovarian syndrome, gastroesophageal reflux disease (GERD), fatty liver disease, colorectal cancer, breast cancer, uterine cancer, chronic renal failure, stroke and hyperuricemia)” has been deleted.  

7.  Please add the following claims as follows:

--27. (New) The method of claim 14, wherein the inflammatory bowel disease is ulcerative colitis or Crohn’s disease.

28. (New) The method of claim 14, wherein the obesity-related disease is metabolic syndrome, cardiomegaly, congestive heart failure, myocardial infarction, varicose veins, polcystic ovarian syndrome, gastroesophogeal reflux disease (GERD), fatty liver disease, colorectal cancer, breast cancer, uterine cancer, chronic renal failure, stroke, or hyperuricemia. --

8.  Claims 1-28 are allowable.

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 15, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644